Citation Nr: 0615357	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  99-20 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection 
residuals of a fractured left ankle.

2.  Entitlement to service connection for residuals of a 
fractured left ankle.

3.  Entitlement to service connection for residuals of left 
ankle sprain.

4.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran served on active duty from June 1979 to December 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for bilateral pes planus.

This matter also comes before the Board an August 2001 rating 
decision of the St. Petersburg RO which declined to reopen 
the veteran's claim of entitlement to service connection for 
residuals of a left ankle fracture.

The issue of entitlement to service connection for bilateral 
pes planus, residuals of a left ankle fracture, and residuals 
of left ankle sprain are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left ankle fracture was denied 
in a September 1986 rating decision.  The veteran was 
informed of the determination and of the right to appeal.  He 
did not appeal within one year of date of notification.  
 
2.  The evidence received since the last final decision is 
relevant and probative of the issue at hand.


CONCLUSION OF LAW

The September 1996 rating decision is final.  New and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for left ankle fracture has 
been received.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2001), 20.1103 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the present case, the veteran's claim was received in 
August 1999, long before the enactment of the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in September 1990, provided notice to the 
veteran of the evidence necessary to support her claim.  
Supplemental statements of the case dated in November 2001, 
December 2003, April 2004, May 2005 and October 2005 also 
provided notice to the veteran of the evidence of record 
regarding her claim and why this evidence was insufficient to 
award the benefit sought.

Moreover, a letter dated in April 2004 also instructed 
veteran regarding the evidence necessary to substantiate the 
claim and requested that she identify evidence supportive of 
the claim.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained, and VA examinations have been conducted.  The 
veteran was afforded a conference with a decision review 
officer in April 2001.  The veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Analysis

Service connection for the residuals of a left ankle fracture 
was denied in a rating decision of September 1986.   The RO 
determined that the veteran's left ankle condition preexisted 
service and was not aggravated thereby.   The veteran was 
informed of the decision and of the right to appeal.  
 
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. § 3.160(d), 38 
C.F.R. § 20.302(a) (2005).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence has been amended.  66 Fed. Reg. 
at 45,630 (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Because the veteran's claim was received in 
August 2000, the amended regulations pertaining to new and 
material evidence are not for application.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  
 
Since the prior final determination in September 1986, the 
veteran has submitted an August 2000 statement from his 
private physician suggesting that his left ankle condition 
was aggravated by service.  Based upon the reasons for the 
prior denial, the added evidence is relevant, probative and 
clearly cures one of the evidentiary defects that had existed 
at the time of the prior denial.  Accordingly, the claim is 
reopened.


ORDER

The Board having determined that new and material evidence 
has been received, the veteran's application to reopen the 
claim of entitlement to service connection for residuals of a 
left ankle fracture is granted.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining claims on appeal.

On induction examination in December 1978, the examiner 
noted pes planus.  In October 1979 a medical board 
determined that the veteran's pes planus existed prior to 
service.  

The evidence of record includes an August 2000 statement by 
the veteran's podiatrist which suggests that the veteran's 
ongoing problems are related to aggravation experienced in 
boot camp.  Although the veteran was afforded a VA foot 
examination in July 2001, the examiner did not address the 
question of whether the veteran's bilateral pes planus was 
aggravated by his service.  The Board concludes that an 
additional examination should be conducted.

With respect to the reopened claim pertaining to the 
veteran's claimed left ankle disability, the Board notes 
that on enlistment physical examination in December 1978, 
the veteran reported that he had suffered from a fracture 
above the ankle nine years previously.  The examiner noted 
that there was no sequelae.  An October 1979 Medical Board 
report indicates that the veteran had suffered three 
injuries to his left ankle prior to service, including two 
fractures and a sprain two months prior to enlistment.  At 
the time of the examination, X-rays of the veteran's left 
ankle were within normal limits, and there was no 
instability on physical examination.  The diagnoses were 
arthralgia of the left ankle and bilateral pes planus.  

The Board also observes, however, that an August 1979 
treatment record reflects the veteran's report of having 
twisted his left ankle on a hike.  The assessment was mild 
sprain.  The Board has concluded that a VA examination 
should be conducted to address whether the veteran's left 
ankle disability was caused or aggravated by his military 
service.

In light of the discussion above, the Board has concluded 
that additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
The veteran should be given the 
appropriate amount of time to respond.

2.  The RO should then schedule the 
veteran for a VA examination to determine 
whether his bilateral pes planus was 
aggravated by service.  The examination 
should also address whether any currently 
present left ankle disorder was caused or 
aggravated by the veteran's service.  A 
complete history should be elicited and 
set forth in the examination report.  

With respect to the veteran's bilateral 
pes planus, the examiner should provide 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's bilateral pes planus was 
aggravated beyond normal progression by 
his military service.  

With respect to the veteran's left ankle 
disability, the examiner should provide 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently present left ankle 
disability was caused or aggravated 
beyond normal progression by his military 
service.  Specifically, is there any 
residual of the pre-service fracture?  Is 
there any residual of the in-service 
sprain?

The examiner should provide the rationale 
for all opinions expressed, to include a 
discussion of other pertinent evidence of 
record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





